CONCURRING OPINION BY
STRASSBURGER, J.:
I agree that the trial court’s order should be affirmed, and join the Majority’s *1074reasoning for so doing as to Father’s issues concerning the custody determination, the denial of the motion to remove counsel, and the denial of the motion for recusal.
I also agree that the trial court did not commit reversible error in making Dr. Cohen’s report part of the record in this case. It appears from the trial court’s statements that the report was admitted for the purpose of making sense of witnesses’ references to it, and not for the truth of any matter asserted by Dr. Cohen in the report. See N.T., 8/22/2011, at 28. However, the trial court did not state specifically on the record that the report was entered only for a limited purpose. To the extent that the report was improperly admitted without limitation, I believe that the error was harmless, as a reading of the trial court’s opinion explaining its decision reveals that nothing in Dr. Cohen’s report informed the trial court’s decision. See, e.g., Buccino v. Buccino, 264, 397 Pa.Super. 241, 580 A.2d 13, 25 (1990) (finding harmless error where improperly admitted evidence was not a factor in the court’s ruling).
As for Father’s question about the temporary custody order entered on June 9, 2011, I would not address this issue. The temporary order is no longer in effect, rendering the issue moot. Commonwealth v. Benn, 451 Pa.Super. 538, 680 A.2d 896, 898 (1996) (“The appellate courts of this Commonwealth will not decide moot questions.”).